      Case: 1:20-cr-00056 Document #: 6 Filed: 01/27/20 Page 1 of 1 PageID #:8




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                       v.                         )        No. 20 CR 56
                                                  )
 MARTIN SANDOVAL                                  )        Honorable Andrea R. Wood


                               APPEARANCE OF COUNSEL

       Please take notice that the undersigned Assistant United States Attorney James Durkin is

assigned to the above captioned case.

                                                      Respectfully submitted,

                                                      JOHN R. LAUSCH, JR.
                                                      United States Attorney

                                           By:        /s/ James Durkin
                                                      JAMES DURKIN
                                                      Assistant United States Attorney
                                                      219 South Dearborn Street
                                                      Chicago, Illinois 60604
                                                      (312) 353-6630




DATE: January 27, 2020




                                              1
